UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JAMES MURPHY, on behalf of himself and all
others similarly situated,

                                  Plaintiff,
                                                                          OPINION AND ORDER
                   – against –
                                                                              18 Civ. 6742 (ER)
L.I. ADVENTURELAND, INC.,

                                  Defendant.


Ramos, D.J.:

        Plaintiff James Murphy, a visually impaired individual who uses screen-reading software

to read website content, brings this action against Defendant L.I. Adventureland, Inc., alleging

that its website is not accessible to visually impaired people in violation of the Americans with

Disabilities Act (“ADA”). Doc. 1. Pending before the Court is the parties’ fourth application for

approval of a proposed Consent Decree resolving this matter. 1 Doc. 12.


    1
       Thrice before, the Court rejected the parties’ proposals due to various defects in their
submissions.

         The Court rejected the first proposal because it (1) included settlement terms incorporating a
“confidential side letter” that had not been provided to the Court, (2) incorrectly referred to this district as
the “Eastern District of New York,” (3) misstated the date that this action was filed, and (4) misstated the
provisions of the federal-question jurisdiction statute, 28 U.S.C. § 1331. Doc. 7. The Court granted the
parties leave to revise the consent decree. Id.

          The Court refused to accept the second proposal because it (1) still incorporated by reference a
separate settlement agreement that had not been provided to the Court, and (2) misnumbered a paragraph
reference. Doc. 9, at 1. The Court once again allowed the parties to resubmit a revised consent decree.
Id. at 2.

         Yet again, the Court rejected the third proposal because (1) the proposed consent decree was
missing the entire eighth page; (2) the date that the Plaintiff purportedly signed the document—two weeks
before the Court granted leave to revise it—was necessarily wrong; and (3) the document contained even
more erroneous references to paragraph numbers, notwithstanding that the Court had explicitly directed
the parties to correct the paragraph numbering. Doc. 11. The Court admonished the parties that their
        The Consent Decree provides that the Defendant’s website is “currently at or near

substantial conformance to the Web Content Accessibility Guidelines 2.0 Level A and AA

Success Criteria” to make it accessible to disabled persons, and the Defendant will ensure that

the website continues to substantially conform to those guidelines and will periodically test the

website. Consent Decree ¶ 14, Doc. 12-1. The Consent Decree further requires the Defendant to

use reasonable efforts to give disabled persons equal access to the website and otherwise not



repeated and careless errors were egregious given that the parties had three chances to submit their
proposal and were asking the Court to adopt an obviously deficient proposal as an enforceable judicial
decree. Id. at 2. The Court ordered that if the parties wished to submit yet another revised consent
decree, they must show good cause why the Court should grant them leave to submit a fourth proposal.
Id.

         In response to the Court’s Order, Plaintiff’s counsel submitted a letter acknowledging that “there
is no good reason to submit an erroneous document to the Court three consecutive times.” Doc. 12. To
explain the errors, counsel stated that “the actual Court Order was repeatedly overlooked” because he
reviewed only the summary on the docket rather than the complete text of the Order itself. Id. Counsel
further stated that “[t]his embarrassing failure happened repeatedly” and led to the failure to correct all the
errors identified by the Court. Id. Counsel also stated that by the third submission the errors multiplied
due to “exhaustion.” Id. Counsel acknowledged that he could offer “no good cause” other than “the
assurance that the parties will be extra cautious with submissions to the Court moving forward.” Id.
Attached to the letter was the parties’ fourth proposed Consent Decree, which counsel assured would be
their final submission. Id.

        Notwithstanding the parties’ promise to be “extra cautious” with their next submission, id., and
the Court’s specific direction to correct the paragraph numbering errors that it identified in Paragraphs 15
through 19, Doc. 11, at 1, the fourth proposed Consent Decree still contains an erroneous paragraph
reference in Paragraph 17. This paragraph concerns responding to a “notice as described in Paragraph
17”; however, there is no such description of the notice anywhere else in Paragraph 17. Consent Decree
¶ 17, Doc. 12-1. Rather, the “written notice of non-compliance” is described in Paragraph 16, which is
the paragraph that clearly should be referenced. Id. ¶ 16.

         The Court is increasingly frustrated that the parties are apparently incapable of submitting an
error-free proposal, notwithstanding that the Court has afforded them numerous opportunities to do so and
has expended its limited resources to provide specific guidance to assist them in that regard. The Court
would be well within its authority to reject their proposed Consent Decree for the fourth and last time.
However, such a rejection would only further harm the Plaintiff, who has waited patiently for the entry of
his desired Consent Decree to ensure the accessibility of the Defendant’s website. It would be unfair to
further punish the Plaintiff for errors caused not by him but by his counsel, who by his own admission
repeatedly neglected to read and follow the Court’s orders.

          Given counsel’s record of mistakes, the Court will take it upon itself to correct Paragraph 17 so
that it refers to Paragraph 16.



                                                      2
